Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about December 12, 2013, which denied plaintiffs motion to strike defendant’s jury demand, unanimously affirmed, without costs.
Defendant did not waive its right to a jury by seeking, in a third-party action, the equitable remedy of disgorgement since its claims in the third-party action are primarily legal in nature and monetary damages would afford a full and complete remedy (see Cadwalader Wickersham & Taft v Spinale, 177 AD2d 315, 316 [1st Dept 1991]; see also Le Bel v Donovan, 96 AD3d 415 [1st Dept 2012]).
Concur—Gonzalez, EJ., Sweeny, Moskowitz and Freedman, JJ.